AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)




                                    UNITED STATES DISTRICT COU
                                              SOUTHERN DISTRICT OF CALIFORNIA


                     United States of America
                                                                              {For Offenses Com1nitted On or After Nove1nber I, 1987)
                                     v.

                                                                              Case Number: 3:18CR4229-MDD
                 JOE BRYAN CALSADILLAS (2)

                                                                              Grant Eddy
                                                                              Defendant's Attorney


REGISTRATION NO. 72099298


THE DEFENDANT:
 � pleaded guilty to count(s) 1 of Superseding Misdemeanor Information
 D was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title & Section                   Nature of Offense                                                              Count Number(s)
18:3                              ACCESSORY AFTER THE FACT (Misdemeanor)                                         ls



 D The defendant has been found not guilty on count(s)
                                                                         �������




 liiJ Count(s) COMPLAINT/FELONY INFO.                                          dismissed on the motion of the United States.



                                              IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                TIME SERVED



� Assessment: $10 REMITTED
 � Fine:NONE
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.
                                                                          October 30 2018

                                                                          Date oflmposition of Sentence



                                                                         /dt� \b- ��L
                                                                          HONORABLE MITCHELL D. DEMBIN
                                                                          UNITED STATES MAGISTRATE JUDGE
